Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 9, and 17 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 6. U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed toward a "system" comprising a machine learning process without explicit recitation of hardware. Therefore, it appears that independent claims 1, and 9 are directed to software per se, which is not patent eligible subject matter under 35 U.S.C 101. Dependent Claims 2-8, and 10-16, do not add patent eligible subject matter and also rejected under 35 U.S.C 101 as software per se. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
According to the first part of the analysis, in the instant case, claims 1-7 are directed to a system without any recitation of hardware, claims 9-16 are directed to a optimization system without any recitation of hardware, and claims 17-20 is directed to a method. Thus, claims 1-16 do not fall within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). See rejection above. Claims 17-20 fall within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Regarding Claims 1
a machine learning process (This step appears to be mere a generic recitation of a machine learning process which is understood to be a recitation of math and a mental process.);
(This step appears to be dividing/splitting a dataset and is understood to be a recitation of a mental process.); 
a resource manager for minimizing a training time T = T(M,P) of the machine learning process over the batch size M for each value of P (This step appears to be minimizing a training time according to a formula and is understood to be a recitation of math and a mental process.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1
a machine learning data set (This step appears to be directed to storing data, See MPEP 2106.05(D)II (iv).); 
a processing system including P parallel processing elements (The “processing system” and “Parallel processing elements” are understood to be generic computer equipment. See MPEP 2106.05(f).) for training the machine learning process using the machine learning data set (This step appears to be directed to  generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1
a machine learning data set (This step appears to be directed to storing data, See MPEP 2106.05(D)II (iv).); 
a processing system including P parallel processing elements (The “processing system” and “Parallel processing elements” are understood to be generic computer equipment. See MPEP 2106.05(f).) for training the machine learning process using the machine learning data set (This step appears to be directed to  generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Step 2A, Prong 1
	
	Regarding Claim 9
a machine learning process (This step appears to be mere a generic recitation of a machine learning process which is understood to be a recitation of math and a mental process.)
wherein the machine learning data set is split into a plurality of batches with a batch size M (This step appears to be dividing/splitting a dataset and is understood to be a recitation of a mental process.); and 
a resource manager for determining a number P of parallel processing elements in the processing system  (Other than the recitation of generic computer equipment  “reasource manager” “processing system” and “Parallel processing elements” See MPEP 2106.05(f) this step for determining is a recitation of a mental process.) such that a training time T = T(M,P) of the machine learning process is minimized for the batch size M and a cost constraint is met (This step appears to be minimizing a training time according to a formula and is understood to be a recitation of math and a mental process.).

Step 2A, Prong 2

Regarding Claim 9
a machine learning data set (This step appears to be directed to storing data, See MPEP 2106.05(D)II (iv).); 
a processing system for training the machine learning process using the machine learning data set (This step appears to be directed to  generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).).

Step 2B

Regarding Claim 9
a machine learning data set (This step appears to be directed to storing data, See MPEP 2106.05(D)II (iv).); 
a processing system for training the machine learning process using the machine learning data set (This step appears to be directed to  generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).).

Step 2A, Prong 1

Regarding Claim 17
(This step appears to be dividing/splitting a dataset and is understood to be a recitation of a mental process.); and 
optimizing the processing system by: minimizing, using P parallel processing elements in the processing system, a training time T = T(M,P) of the machine learning process over the batch size M for each value of P; (This step appears to be minimizing a training time according to a formula and is understood to be a recitation of math and a mental process.) or 
determining a number P of parallel processing elements in the processing system, such that a training time T = T(M,P) of the machine learning process is minimized for the batch size M. (This step appears to be minimizing a training time according to a formula and is understood to be a recitation of math and a mental process.)

Step 2A, Prong 2

Regarding Claim 17
An optimization method, comprising: training a machine learning process on a processing system using a machine learning data set (This step appears to be directed to  generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).), 

Step 2B

Regarding Claim 17
An optimization method, comprising: training a machine learning process on a processing system using a machine learning data set (This step appears to be directed to  generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).), 

Step 2A, Prong 1 Dependent Claims

Regarding Claims 2, 13, and 18
wherein
T = Nupdate*Tupdate
Where Nupdate is an average number of updates required for convergence of the machine learning process on the P parallel processing elements and Tupdate is an average time to compute and communicate each update on the P parallel processing elements. (This step appears to be calculating an equation and is understood to be a recitation of math and a mental process.)

	Regarding Claim 3
opt such that the training time T = T(Mopt,P) is minimized for: each value of P; or each value of P and based on a cost constraint. (This step appears to be calculating an equation with determined parameters and is understood to be a recitation of math and a mental process.)

Regarding Claims 5, 15, and 19
wherein Nupdate is given by:
            
                
                    
                        N
                    
                    
                        u
                        p
                        d
                        a
                        t
                        e
                    
                
                =
                
                    
                        N
                    
                    
                        ∞
                    
                
                +
                 
                
                    
                        α
                    
                    
                        M
                    
                
            
        
where             
                
                    
                        N
                    
                    
                        ∞
                    
                
            
         and α are empirical parameters depending on the machine learning process, the machine learning data set, and the processing system. (This step appears to be calculating an equation and is understood to be a recitation of math and a mental process.)
	
Regarding Claim 6
an allocation system for allocating a subset of the P parallel processing elements to the machine learning process based on Mopt (This step appears to be directed to allocating using the result from math which is understood to be a recitation of a mental process.)

	Regarding Claims 7, 16, and 20
(This step appears to be calculating an average time and is understood to be a recitation of math and a mental process.)

Regarding Claim 8
The system of claim 5, wherein Mopt is determined by: for a range of M, determine Tupdate(M) for a plurality of updates; for a plurality of values of M, determine Nupdate(M) by running to convergence; determine             
                 
                
                    
                        N
                    
                    
                        ∞
                    
                
            
         and α using Nupdate(M); and select select Mopt using Tupdate(M) and Nupdate(M,             
                
                    
                        N
                    
                    
                        ∞
                    
                
            
        , α). (These step appears to be calculating equations and determining ideal model parameters which is understood to be a recitation of math and a mental process.)

	Regarding Claim 10
further including a cost constraint, wherein the resource manager further determines P based on the cost constraint to optimize performance gain per unit price (These step appears to be determining P based on a cost constraint is understood to be a recitation of a mental process.).

Regarding Claim 11
wherein the resource manager further determines P based on a priority of the machine learning process. (This step appears to be mere a generic recitation of a machine learning process which is understood to be a recitation of math and a mental process.)

Regarding Claim 12
The optimization system of claim 9, further including an allocation system for allocating the P parallel processing elements to the machine learning process. (This step appears to be directed to allocating using the result from math which is understood to be a recitation of a mental process.)

Step 2A, Prong 2 Dependent Claims

Regarding claims 4 and 14
wherein Nupdate is independent of the time to compute and communicate each update on the P parallel processing elements (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Regarding Claims 7, 16, and 20
wherein Tupdate is determined by: running several iterations of the machine learning process on a predetermined number of the parallel processing elements (This step appears to be directed to performing repetitive calculation, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, example ii.);

Step 2B Dependent Claims

Regarding claims 4 and 14
wherein Nupdate is independent of the time to compute and communicate each update on the P parallel processing elements (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Regarding Claims 7, 16, and 20
wherein Tupdate is determined by: running several iterations of the machine learning process on a predetermined number of the parallel processing elements (This step appears to be directed to performing repetitive calculation, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, example ii.).;

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 9, 12-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. ("Optimus: An Efficient Dynamic Resource Scheduler for Deep Learning Clusters").

Regarding claim 1
Peng discloses: A system ([Section 2.2]) for allocating data center resources ([Page 2 left Col second para] “Optimus builds resource-performance models for each job on the go, and dynamically schedules resources to jobs based on job progress and the cluster load to minimize average job completion time and makespan.”), comprising: 
a machine learning process ([Page 3 Section 2.2] “In this architecture, the model (i.e., a DNN) is partitioned among multiple parameter servers and the training data are split among workers.” Examiner reads a deep neural network (DNN) as a machine learning process.); 
a machine learning data set ([Page 3 Section 2.2] “In this architecture, the model (i.e., a DNN) is partitioned among multiple parameter servers and the training data are split among workers.” Examiner reads training data as a machine learning dataset.); 
a processing system including P parallel processing elements for training the machine learning process using the machine learning data set ([Page 2 left Col second para] “We focus on data-parallel DL training jobs using the parameter server framework (§2).” [Page 4Section 3.2] “In a typical DL job, the time taken to complete one training step on a worker includes the time for doing forward propagation (i.e., loss computation) and backward propagation (i.e., gradients computation) at the worker, the worker pushing gradients to parameter servers, parameter servers updating parameters, and the worker pulling updated parameters from parameter servers, plus extra communication overhead. Suppose there are p parameter servers and w workers in the job.” Examiner interprets the p parameter servers as P processing elements.), wherein the machine learning data set is split into a plurality of batches with a batch size M ([Section 3.2 Page 5 Right col second para] “Let M denote the batch size which is typically specified in the training job when the owner submits it. Then the mini-batch size on each worker is m = M/w. The training speed function can be modeled as f (p, w) = (θ0 · M/w + θ1 + θ2 · w/p + θ3 · w + θ4 · p)−1 (4)”.); and 
a resource manager for minimizing a training time T = T(M,P) of the machine learning process over the batch size M for each value of P ([Page 6 Section 4.1 Resource Allocation] “Our scheduler aims to minimize the average completion time of these jobs. We can solve the following optimization problem to decide the numbers of workers/parameter servers for each job j ∈ J, where (7) is the capacity constraint:                         
                            m
                            i
                            n
                            i
                            m
                            i
                            z
                            e
                             
                            
                                
                                    ∑
                                    
                                        j
                                        ϵ
                                        J
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                    
                                
                            
                             
                            s
                            u
                            b
                            j
                            e
                            c
                            t
                             
                            t
                            o
                             
                            
                                
                                    t
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            j
                                             
                                             
                                        
                                    
                                
                                
                                    f
                                    (
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            w
                                        
                                        
                                            j
                                        
                                    
                                    )
                                
                            
                        
                    ” Examiner interprets minimizing tj as being equivalent to minimizing training time T=T(M,P). pj being P and the batch size M being variable M from f(pj, wj) defined in equation 4 on page 5.).

Regarding Claim 9
Peng discloses: An optimization system ([Section 2.2]), comprising: a machine learning process ([Page 3 Section 2.2] “In this architecture, the model (i.e., a DNN) is partitioned among multiple parameter servers and the training data are split among workers.” Examiner reads a deep neural network (DNN) as a machine learning process.); a machine learning data set ([Page 3 Section 2.2] “In this architecture, the model (i.e., a DNN) is partitioned among multiple parameter servers and the training data are split among workers.” Examiner reads training data as a machine learning dataset.); a processing system for training the machine learning process using the machine learning data set ([Page 2 left Col second para] “We focus on data-parallel DL training jobs using the parameter server framework (§2).” [Page 4Section 3.2] “In a typical DL job, the time taken to complete one training step on a worker includes the time for doing forward propagation (i.e., loss computation) and backward propagation (i.e., gradients computation) at the worker, the worker pushing gradients to parameter servers, parameter servers updating parameters, and the worker pulling updated parameters from parameter servers, plus extra communication overhead. Suppose there are p parameter servers and w workers in the job.” Examiner interprets the p parameter servers as P processing elements.), wherein the machine learning data set is split into a plurality of batches with a batch size M ([Section 3.2 Page 5 Right col second para] “Let M denote the batch size which is typically specified in the training job when the owner submits it. Then the mini-batch size on each worker is m = M/w. The training speed function can be modeled as f (p, w) = (θ0 · M/w + θ1 + θ2 · w/p + θ3 · w + θ4 · p)−1 (4)”.); and a resource manager for determining a number P of parallel processing elements in the processing system ([Section 4 and 4.1]) such that a training time T = T(M,P) of the machine learning process is minimized for the batch size M ([Page 6 Section 4.1 Resource Allocation] “Our scheduler aims to minimize the average completion time of these jobs. We can solve the following optimization problem to decide the numbers of workers/parameter servers for each job j ∈ J, where (7) is the capacity constraint:                         
                            m
                            i
                            n
                            i
                            m
                            i
                            z
                            e
                             
                            
                                
                                    ∑
                                    
                                        j
                                        ϵ
                                        J
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                    
                                
                            
                             
                            s
                            u
                            b
                            j
                            e
                            c
                            t
                             
                            t
                            o
                             
                            
                                
                                    t
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            j
                                             
                                             
                                        
                                    
                                
                                
                                    f
                                    (
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            w
                                        
                                        
                                            j
                                        
                                    
                                    )
                                
                            
                        
                    ” Examiner interprets minimizing tj as being equivalent to minimizing training time T=T(M,P). pj being P and the batch size M being variable M from f(pj, wj) defined in equation 4 on page 5.) and a cost constraint is met ([Page 2 left col fifth para and Section 5.3] “We discover a load imbalance issue on parameter servers with the existing parameter server framework (as in MXNet [59]), which significantly lowers the training efficiency. We resolve the issue by reducing communication cost and assigning model slices to parameter servers evenly (§5.3).” Section 5.3 also describes cost constraints such as (a) the maximal difference of parameter sizes between two parameter servers, (b) the total number of parameter update requests between parameter servers and workers during one training step (each request from a worker asks for one updated parameter block), and (c) the maximal difference of the number of parameter update requests between two parameter servers.).

Regarding Claim 17
Peng discloses: An optimization method, comprising: training a machine learning process on a processing system ([Section 2.2]) using a machine learning data set ([Page 3 Section 2.2] “In this architecture, the model (i.e., a DNN) is partitioned among multiple parameter servers and the training data are split among workers.” Examiner reads a deep neural network (DNN) as a machine learning process and training data as a machine learning dataset.), wherein the machine learning data set is split into a plurality of batches with a batch size M ([Section 3.2 Page 5 Right col second para] “Let M denote the batch size which is typically specified in the training job when the owner submits it. Then the mini-batch size on each worker is m = M/w. The training speed function can be modeled as f (p, w) = (θ0 · M/w + θ1 + θ2 · w/p + θ3 · w + θ4 · p)−1 (4)”.); and optimizing the processing system by: minimizing, using P parallel processing elements in the processing system, a training time T = T(M,P) of the machine learning process over the batch size M for each value of P ([Page 6 Section 4.1 Resource Allocation] “Our scheduler aims to minimize the average completion time of these jobs. We can solve the following optimization problem to decide the numbers of workers/parameter servers for each job j ∈ J, where (7) is the capacity constraint:                         
                            m
                            i
                            n
                            i
                            m
                            i
                            z
                            e
                             
                            
                                
                                    ∑
                                    
                                        j
                                        ϵ
                                        J
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                    
                                
                            
                             
                            s
                            u
                            b
                            j
                            e
                            c
                            t
                             
                            t
                            o
                             
                            
                                
                                    t
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            j
                                             
                                             
                                        
                                    
                                
                                
                                    f
                                    (
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            w
                                        
                                        
                                            j
                                        
                                    
                                    )
                                
                            
                        
                    ” Examiner interprets minimizing tj as being equivalent to minimizing training time T=T(M,P). pj being the used P parallel processing element and the batch size M being variable M from f(pj, wj) defined in equation 4 on page 5.); or determining a number P of parallel processing elements in the processing system ([Section 4 and 4.1]), such that a training time T = T(M,P) of the machine learning process is minimized for the batch size M ([Page 6 Section 4.1 Resource Allocation] “Our scheduler aims to minimize the average completion time of these jobs. We can solve the following optimization problem to decide the numbers of workers/parameter servers for each job j ∈ J, where (7) is the capacity constraint:                         
                            m
                            i
                            n
                            i
                            m
                            i
                            z
                            e
                             
                            
                                
                                    ∑
                                    
                                        j
                                        ϵ
                                        J
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            j
                                        
                                    
                                
                            
                             
                            s
                            u
                            b
                            j
                            e
                            c
                            t
                             
                            t
                            o
                             
                            
                                
                                    t
                                
                                
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            j
                                             
                                             
                                        
                                    
                                
                                
                                    f
                                    (
                                    
                                        
                                            p
                                        
                                        
                                            j
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            w
                                        
                                        
                                            j
                                        
                                    
                                    )
                                
                            
                        
                    ” Examiner interprets minimizing tj as being equivalent to minimizing training time T=T(M,P). pj being the used P parallel processing element and the batch size M being variable M from f(pj, wj) defined in equation 4 on page 5.).

Regarding claim 2
Peng discloses: The system of claim 1, wherein
T = Nupdate*Tupdate
Where Nupdate is an average number of updates required for convergence of the machine learning process on the P parallel processing elements and Tupdate is an average time to compute and communicate each update on the P parallel processing elements.
([Section 3.2 Page 5 left col] “Asynchronous training, where the workers process mini-batches at their own pace. The overall number of training steps completed by all workers per unit time is w · T −1. Suppose w ′ ρ is linear with w, since more workers may concurrently communicate with one parameter server if the total number of workers is larger.” Examiner reads w as Nupdate and T-1 as Tupdate. Section 2.2 describe the worker w stating “Each worker computes parameter updates (i.e., gradients) locally using its data partition and pushes them to parameter servers maintaining the respective model parameters.”)

Regarding Claim 4
Peng discloses: The system of claim 2, wherein Nupdate is independent of the time to compute and communicate each update on the P parallel processing elements ([Page 3 Section 2.2 and Fig 3] “Each worker computes parameter updates (i.e., gradients) locally using its data partition and pushes them to parameter servers maintaining the respective model parameters.” Examiner reads a worker w as Nupdate which is independent of time to compute and communicates updates to p parallel processing elements (i.e. parameter servers see Fig 3).).


Regarding Claim 7
Peng discloses: The system of claim 2, wherein Tupdate is determined by: running several iterations of the machine learning process on a predetermined number of the parallel processing elements ([Page 5 right Col section labeled Model fitting] “Before we run each training job, we train its model on a small sample set of training data for several steps, with possible combinations of p and w.” Examiner reads p as a predetermined number of processing elements); and measuring the average time to perform an update for a predetermined batch size M ([Page 4 right col Section 3.2] “The forward propagation time when a worker trains a minibatch is m·Tforward (the size of a mini-batch times the average processing time of one example).” Examiner reads m as a predetermined batch size M).

Regarding Claim 11
Peng discloses: The optimization system of claim 9, wherein the resource manager further determines P based on a priority of the machine learning process ([Page 6 Section 4.1 Resource Allocation] “Our scheduler aims to minimize the average completion time of these jobs. We can solve the following optimization problem to decide the numbers of workers/parameter servers for each job j ∈ J, where (7) is the capacity constraint”. Examiner reads the parameter server P is determined based on a job priority of the machine learning process.).

Regarding Claim 12
Peng discloses: The optimization system of claim 9, further including an allocation system for allocating the P parallel processing elements to the machine learning process ([Page 6 Section 4 Dynamic Scheduling] “In our DL cluster, jobs arrive in an online manner. Optimus periodically allocates resources to the active jobs (new jobs submitted in the previous scheduling interval and unfinished jobs submitted earlier), by adjusting the numbers and placement of parameter servers/workers in each job in the shared DL cluster.” Examiner reads Deep learning as a machine learning process and parameter server as p parallel processing elements.).

Regarding Claim 13
(Claim 13 is a optimization system claim corresponding to system claim 2 and is rejected on the same ground)

Regarding Claim 18
(Claim 18 is a method claim corresponding to system claim 2 and is rejected on the same ground)

Regarding Claim 14
(Claim 14 is a optimization system claim corresponding to system claim 4 and is rejected on the same ground)

Regarding Claim 16
(Claim 16 is a optimization system claim corresponding to system claim 7 and is rejected on the same ground)

Regarding Claim 20
(Claim 20 is a method claim corresponding to system claim 7 and is rejected on the same ground)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. ("Optimus: An Efficient Dynamic Resource Scheduler for Deep Learning Clusters") in view of Rifkin et al. (US 20200250515, hereinafter "Rifkin").

Regarding Claim 3
Peng discloses: The system of claim 2, wherein the resource manager determines such that the training time T = T(Mopt,P) is minimized for: each value of P ([Page 6 Section 4.1 Resource Allocation]);
Peng does not explicitly disclose: determines an optimal batch size Mopt.
However, Wang disclose in the same field of endeavor: determines an optimal batch size Mopt ([Para 0114 and Fig 10] “By fixing up, the equation approximates the total training time under different batches. The figure demonstrates the optimal batch size of the first and second system are 500 and 1000 respectively.”).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for efficient resource scheduling taught by Peng with the method for improved optimization of machine learned models taught by Rifkin. Doing so can analyze a batch of training examples into a machine learned model to obtain a plurality of predictions (Para 0017, Rifkin).

Regarding Claim 6
Peng in view of Rifkin discloses: The system of claim 3, further comprising an allocation system for allocating a subset of the P parallel processing elements to the ([Page 7 Theorem 1], Peng “Given the numbers of workers and parameter servers in a synchronous training job, the optimal worker/parameter server placement principle to achieve the maximal training speed for the job, in a cluster of homogeneous servers, is to use the smallest number of servers to host the job, such that the same number of parameter servers and the same number of workers are deployed on each of these servers.”) based on Mopt ([Para 0114 and Fig 10] Wang, “By fixing up, the equation approximates the total training time under different batches. The figure demonstrates the optimal batch size of the first and second system are 500 and 1000 respectively.”).

Claim 5, 8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. ("Optimus: An Efficient Dynamic Resource Scheduler for Deep Learning Clusters") in view of Bengio ("Practical Recommendations for Gradient-Based Training of Deep Architectures", hereinafter "Bengio").

Regarding Claim 5
Peng discloses: The system of claim 2.
Peng does not explicitly disclose: wherein Nupdate is given by:
                
                    
                        
                            N
                        
                        
                            u
                            p
                            d
                            a
                            t
                            e
                        
                    
                    =
                    
                        
                            N
                        
                        
                            ∞
                        
                    
                    +
                     
                    
                        
                            α
                        
                        
                            M
                        
                    
                
            
where                         
                            
                                
                                    N
                                
                                
                                    ∞
                                
                            
                        
                     and α are empirical parameters depending on the machine learning process, the machine learning data set, and the processing system.
update is given by:
                
                    
                        
                            N
                        
                        
                            u
                            p
                            d
                            a
                            t
                            e
                        
                    
                    =
                    
                        
                            N
                        
                        
                            ∞
                        
                    
                    +
                     
                    
                        
                            α
                        
                        
                            M
                        
                    
                
            
where                         
                            
                                
                                    N
                                
                                
                                    ∞
                                
                            
                        
                     and α are empirical parameters depending on the machine learning process, the machine learning data set, and the processing system.
([Page 5 Section 2.1] “we use mini-batch updates based on an average of the gradients inside each block of B examples:                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                            ←
                             
                            
                                
                                    θ
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            -
                            
                                
                                    ϵ
                                
                                
                                    t
                                
                            
                            
                                
                                    1
                                
                                
                                    B
                                
                            
                            
                                
                                    ∑
                                    
                                        
                                            
                                                t
                                            
                                            
                                                '
                                            
                                        
                                        =
                                        
                                            
                                                B
                                            
                                            
                                                t
                                                +
                                                1
                                            
                                        
                                    
                                    
                                        B
                                        
                                            
                                                t
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∂
                                            L
                                            
                                                
                                                    
                                                        
                                                            z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                    ,
                                                     
                                                    θ
                                                
                                            
                                        
                                        
                                            ∂
                                            θ
                                        
                                    
                                
                            
                             
                             
                            (
                            1
                            )
                        
                    …  while with B equal to the training set size, this is standard (also called “batch”) gradient descent.” Examiner reads θt as Nupdate, B as the batch size M, and                         
                            
                                
                                    ϵ
                                
                                
                                    t
                                
                            
                        
                     as α.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for efficient resource scheduling taught by Peng with the methods for efficiently training and debuging large-scale deep multi-layer neural networks taught by Bengio. Doing so can adjust model hyper-parameters (Abstract, Bengio).

Regarding Claim 8
Peng in view of Bengio discloses: The system of claim 5, wherein Mopt is determined ([Page 9 Section The mini-batch size], Bengio “The mini-batch size (B in Eq. (1)) is typically chosen between 1 and a few hundreds, e.g. B = 32 is a good default value,…”) by: 
for a range of M, determine Tupdate(M) for a plurality of updates ([Page 9 section Number of training iterations], Bengio “T (measured in mini-batch updates).”); 
update(M) by running to convergence ([Page 9 section Number of training iterations], Bengio “T (measured in mini-batch updates). This hyper-parameter is particular in that it can be optimized almost for free using the principle of early stopping: by keeping track of the out-of-sample error (as for example estimated on a validation set) as training progresses (every N updates), one can decide how long to train for any given setting of all the other hyper-parameters.”); determine                         
                             
                            
                                
                                    N
                                
                                
                                    ∞
                                
                            
                        
                     and α using Nupdate(M) ([Page 5 Section 2.1], Bengio “we use mini-batch updates based on an average of the gradients inside each block of B examples:                         
                            
                                
                                    θ
                                
                                
                                    t
                                
                            
                            ←
                             
                            
                                
                                    θ
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            -
                            
                                
                                    ϵ
                                
                                
                                    t
                                
                            
                            
                                
                                    1
                                
                                
                                    B
                                
                            
                            
                                
                                    ∑
                                    
                                        
                                            
                                                t
                                            
                                            
                                                '
                                            
                                        
                                        =
                                        
                                            
                                                B
                                            
                                            
                                                t
                                                +
                                                1
                                            
                                        
                                    
                                    
                                        B
                                        
                                            
                                                t
                                                +
                                                1
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∂
                                            L
                                            
                                                
                                                    
                                                        
                                                            z
                                                        
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                    ,
                                                     
                                                    θ
                                                
                                            
                                        
                                        
                                            ∂
                                            θ
                                        
                                    
                                
                            
                             
                             
                            (
                            1
                            )
                        
                    …  while with B equal to the training set size, this is standard (also called “batch”) gradient descent.” Examiner reads θt as Nupdate, B as the batch size M, and                         
                            
                                
                                    ϵ
                                
                                
                                    t
                                
                            
                        
                     as α.); and 
select Mopt using Tupdate(M) and Nupdate(M,                         
                            
                                
                                    N
                                
                                
                                    ∞
                                
                            
                        
                    , α) ([Page 9 Section The mini-batch size], Bengio discloses selecting the mini-batch size b “can be optimized separately of the other hyperparameters, by comparing training curves (training and validation error vs amount of training time), after the other hyper-parameters (except learning rate) have been selected.” Examiner reads selecting the mini-batch size B according to equation 1 as selecting Mopt using Tupdate(M) and Nupdate(M,                         
                            
                                
                                    N
                                
                                
                                    ∞
                                
                            
                        
                    , α).)
.
Regarding Claim 15
(Claim 15 is a optimization system claim corresponding to system claim 5 and is rejected on the same ground)

Regarding Claim 19
(Claim 19 is a method claim corresponding to system claim 5 and is rejected on the same ground)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. ("Optimus: An Efficient Dynamic Resource Scheduler for Deep Learning Clusters") in view of Rangarajan et al. (US 20130117062, hereinafter "Rangarajan").

Regarding Claim 10
Peng discloses: The optimization system of claim 9, further including a cost constraint, wherein the resource manager further determines P based on the cost constraint ([Page 2 left col fifth para and Section 5.3] “We discover a load imbalance issue on parameter servers with the existing parameter server framework (as in MXNet [59]), which significantly lowers the training efficiency. We resolve the issue by reducing communication cost and assigning model slices to parameter servers evenly (§5.3).”).
Peng does not explicitly disclose: the cost constraint to optimize performance gain per unit price.
However, Rangarajan discloses in the same field of endeavor: the cost constraint to optimize performance gain per unit price ([Para 0026] “Shadow costs are assigned to resources available from a service provider (block 202). For example, an allocation manager 115 may operate to ascertain and assign shadow costs 116 to resources 114 as mentioned previously. The shadow costs for a particular resource may represent unit costs (e.g. price per quantity of resource) that can be used to compute a total cost for a requested amount of the particular resource.”[Para 0027] “the allocation manager 115 may operate to deter mine an optimal allocation solution for a particular resource request 122 using the assigned shadow costs.” Examiner reads determining optimal allocation based on shadow cost as optimizing performance gain per unit price.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for efficient resource scheduling taught by Peng with the resource allocation algorithm taught by Rangarajan. Doing so can allocated resources based on unit cost (Abstract, Rangarajan).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zou et al. ("Distributed Training Large-Scale Deep Architectures") also describes improving training speed based on alalyzing GPUs and mini-batch sizes (Page 4 Section 3)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127